




| ||
Exhibit 10.14
SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
 THIS SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is
made and entered into effective as of the 5th day of November, 2013, by and
between MULTIMEDIA GAMES, INC., a Delaware corporation (the “Company”), and
MICK ROEMER (the “Executive”).
RECITALS
WHEREAS, Executive and the Company are currently parties to an Executive
Employment Agreement entered into as of January 12, 2009 (as amended December
30, 2010, and as further amended, modified and supplemented from time to time,
the “Employment Agreement”); and
WHEREAS, the Executive and the Company desire to enter into this Amendment for
purposes of further amending the Employment Agreement as set forth herein.
NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained and for other good and valuable consideration, the receipt, adequacy
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1.
Terms.  All capitalized terms used herein and not otherwise defined shall have
the respective meanings given such terms in the Employment Agreement.

2.
Section 1.4.2, entitled “Bonuses” shall be deleted in its entirety and replaced
with the following language:

1.4.2     Bonuses. Executive shall be entitled to receive an Incentive Bonus
upon achievement of new sales and new placement goals mutually agreed to by and
between the Executive and the Company’s Chief Executive Officer for each
quarter. (the “Incentive Bonus”). It is expressly agreed that the Incentive
Bonus shall not exceed One Hundred Twenty-Five Thousand U.S. Dollars
($125,000.00) in any individual twelve (12) month period. In addition to the
Incentive Bonus, Executive shall receive an annual bonus equal to 60% of
Executive’s then current Base Salary (the “Target Bonus”) upon achievement of
bonus plan performance targets then in effect as approved by the Chief Executive
Officer, which bonus may be as much as 100% of Executive’s then current Base
Salary for overachievement against said targets.
3.
Section 4.1, entitled “Section 4999” shall be deleted in its entirety and
replaced with the following language:

4.1    Section 4999.
4.1.1 Treatment of Parachute Payments. Notwithstanding any other provision of
this Agreement to the contrary, in the event it shall be determined that any
payment or distribution by the Company to or for the benefit of Executive,
whether paid, payable, distributed or distributable pursuant to this Agreement
(collectively, the “Payments”) would, but for this sentence, and as calculated
pursuant to Section 4.1.2, be subject to the excise tax imposed by Section 4999
of the Internal Revenue Code or any successor provision (the “Excise Tax”), the
aggregate amount of the Payments will be, at Executive’s sole discretion, either
(i) the largest portion of the Payments that would result in no portion of the
Payments (after reduction) being subject to the Excise Tax or (ii) the entire
Payments, whichever amount after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate, net of the maximum reduction in federal
income taxes which could be obtained from a deduction of such state and local
taxes), which results in Executive’s receipt, on an after-tax basis, of the
greatest amount of the Payments. Unless Executive shall have given prior written
notice specifying a different order to the Company to effectuate the limitations
described in the preceding sentence, the Company shall reduce or eliminate the
Payments by first reducing or eliminating those Payments or benefits in the
following order: (i) reduction of cash payments; (ii) reduction of accelerated
vesting of equity awards other than stock options; (iii) reduction of
accelerated vesting of stock options; and (iv) reduction of other benefits paid
or provided to Executive. In the event that acceleration of vesting of equity
awards is to be reduced, such acceleration of vesting will be cancelled in the
reverse order of the date of grant of Executive’s equity awards. If two or more
equity awards are granted on the same date, each award will be reduced on a
pro-rata basis.




--------------------------------------------------------------------------------




4.1.2 Determinations. The professional firm engaged by the Company for general
tax purposes as of the day prior to the date of the event that might reasonably
be anticipated to result in Payments that would otherwise be subject to the
Excise Tax will perform the foregoing calculations. If the tax firm so engaged
by the Company is serving as accountant or auditor for the acquiring company,
the Company will appoint a nationally recognized tax firm to make the
determinations required by this Section. The Company will bear all expenses with
respect to the determinations by such firm required to be made by this Section.
The Company and Executive shall furnish such tax firm such information and
documents as the tax firm may reasonably request in order to make its required
determination. The tax firm will provide its calculations, together with
detailed supporting documentation, to the Company and Executive as soon as
practicable following its engagement. The tax firm, the Company and the
Executive shall cooperate to attempt to reduce or eliminate the Excise Tax
through the (i) reduction of the parachute payments as reasonable compensation
for personal services performed on and after the change in control (including
through the Executive’s agreement to refrain from performing services as set
forth in Section 2.1.3 or such additional agreement(s) as Executive may enter
into), (ii) the deferral of payments to reduce the value of such payment for
purposes of Section 280G of the Internal Revenue Code, (iii) the reduction of
parachute payments as reasonable compensation for personal services performed on
or prior to the change in control, or (iv) any other reasonable method to reduce
the value of payment or benefit taken into account as a potential parachute
payment for purposes of Section 280G of the Internal Revenue Code; in each as to
the limited extent consented to by the Executive. Notwithstanding any
determination made pursuant to this Section 4.1.2, the Company and the Executive
may take different tax reporting positions with respect to the Excise Tax and/or
any determination or calculation made with respect to Sections 280G and 4999 of
the Internal Revenue Code.
4.    Ratification. The Employment Agreement, as herein amended, remains in full
force and effect in accordance with its terms, and the Company and Executive
hereby ratify and confirm the same. The Company and Executive agree that no
event of default or default has occurred and is continuing under the Employment
Agreement, as herein amended.
5.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS EXECUTED
AND PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS
PRINCIPLES.
6.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.


























[Signature Page To Second Amendment to Employment Agreement Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Executive Employment Agreement to be executed as of the date first written
above.
“COMPANY”    


MULTIMEDIA GAMES, INC.
 
              
    
By: /s/ Patrick J. Ramsey
Patrick J. Ramsey
President and Chief Executive Officer    
              
    


“EXECUTIVE”


 


/s/ Mick Roemer     
Mick Roemer




